Citation Nr: 0006271	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  91-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for ureteral calculi, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1938 to June 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating 
decision by the Pittsburgh, Pennsylvania RO.  This case was 
before the Board in July 1992, May 1994, and November 1996 
when it was remanded for additional development.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran failed to report for scheduled VA 
examinations in August 1994 and May 1999.  He has expressed 
that he is physically unable to report for new examinations.

3.  The clinical evidence of record submitted in connection 
with the veteran's appeal reflects that arthritis of the 
cervical spine is manifested by not more than pain resulting 
in severe limitation of motion; ankylosis of the spine is not 
present. 

4.  Ureteral calculi is manifested by not more than 
occasional attacks; the use of a catheter is not required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected arthritis of the cervical spine have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5287, 5290 (1999).

2.  The criteria for an increased rating for the veteran's 
service-connected ureteral calculi have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.7, 
4.115b, Diagnostic Codes 7509 and 7510 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note a history of urinary calculus, 
which was supposedly removed from the left ureter in October 
1944.  A cystoscopy performed in November 1944 revealed 
stones in the left kidney and an infection in the right 
kidney.  Service medical records also note that the veteran 
was treated for myositis of the neck muscles, secondary to 
trauma incurred during a parachute jump in 1950.  X-rays 
following service revealed minimal degenerative lipping 
reaction of the cervical vertebral bodies with disc 
narrowing.  In June 1966, the RO granted service connection 
for arthritis of the cervical spine, evaluated as 10 percent 
disabling.  In January 1972, the RO granted service 
connection for ureteral calculi, evaluated as 10 percent 
disabling.  The veteran's service-connected arthritis of the 
cervical spine is currently evaluated as 30 percent 
disabling; the veteran's service-connected ureteral calculi 
disability is currently evaluated as 10 percent disabling.

In July 1990, the veteran submitted a claim for increased 
ratings for his service-connected arthritis of the cervical 
spine and ureteral calculi.  

Treatment records from Greenville Regional Hospital note that 
the veteran was admitted in February 1989 for treatment for 
benign and prostatic hypertrophy.  The veteran reported a 
history of more than 20 small stones "over the past 15 years 
until 6 months ago."

VA outpatient treatment records dated from August 1989 to May 
1990 note the veteran's complaints of chronic neck pain and a 
history of multiple renal calculi.

The RO reviewed the above treatment records and in a 
September 1990 rating decision, continued both a 30 percent 
rating for the veteran's service-connected arthritis of the 
cervical spine and a 10 percent rating for the veteran's 
service-connected ureteral calculi.  The veteran appealed.

After reviewing the aforementioned evidence in July 1992, the 
Board remanded the case to the RO for additional development, 
including VA examinations by specialists in orthopedics and 
urology.  The Board also instructed the RO to request the 
names and addresses of all health care providers where the 
veteran received treatment for his cervical spine disability 
and ureteral calculi in recent years.

In an October 1992 letter, David E. Hosaflook-the veteran' s 
chiropractor-stated that upon examination, range of motion 
of the cervical spine was flexion to 35 degrees, extension to 
25 degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 20 degrees, left rotation to 30 degrees, and right 
rotation to 20 degrees.  It was also noted that the veteran 
had moderate to severe neck pain in all directions with range 
of motion testing.  X-rays revealed cervical disc 
degeneration.

A November 1992 VA examination report notes the veteran's 
complaints of constant pain and limited range of motion in 
the neck.  Examination revealed a fixed deformity, flexed 
position.  Range of motion was 20 degrees of flexion and 10 
degrees of extension.  There was tenderness upon percussing 
the spinous process of the cervical spine and the 
paravertebral muscles.  The veteran also complained of 
bilateral flank pain.  He stated that the last time he had a 
kidney stone was about three months ago.  He further stated 
that he suffers from renal colic at least two or three times 
a month.  The examiner noted that the veteran did not require 
any catheters at that time.  The examiner was unable to 
determine the presence or absence of chronic infection.  
Examination revealed slight CVA tenderness bilaterally.  The 
examiner recommended a biochemical profile and a urinalysis; 
however, the veteran declined, stating that these tests had 
recently been completed by his private physicians.  
Assessment included: history of injury of the cervical spine 
with post traumatic osteoarthropathy, symptomatic; history of 
pyelonephritis, remote; and history of nephrolithiasis with 
frequent renal colic and passage of calculi.

In a November 1992 letter, A. Reed Hoffmaster, M.D.-the 
veteran's private physician-stated that he saw the veteran 
in 1980 for a cystoscopy and a transurethral resection of the 
prostate gland.  He stated that he had not seen the veteran 
since 1982.

Private treatment records dated from 1992 to 1994 note that 
the veteran was seen on several occasions following a stroke.

The Board again reviewed the veteran's claims in May 1994, 
and once again remanded the case to the RO for additional 
development, including VA examinations by specialists in 
orthopedics and urology.  In finding further examination 
necessary, the Board referenced the revision in the 
genitourinary criteria, effective February 1994.  The Board 
also instructed the RO to request the names and addresses of 
all health care providers where the veteran received 
treatment for his cervical spine disability and ureteral 
calculi in recent years.

The evidence of record notes that the RO scheduled the 
veteran to undergo the VA examinations referenced in the 
Board's Remand in August 1994; however, the veteran failed to 
report.  The evidence of record also notes that the RO called 
the veteran in August 1994.  The veteran stated that he was 
aware of the scheduled examinations, but decided not to 
report because he recently had a major stroke.  He also 
indicated that his wife was very ill.

Private treatment records dated from 1987 to 1994 were 
received by the RO in 1994.  Many of these records describe 
treatment received following a 1992 stroke.  In addition, an 
October 1987 MRI report from Greenville Regional Hospital 
notes findings of anterior and left lateral disc bulge at C3-
4 and localized disc herniation or protrusion at C6-7 
associated with degenerative disc disease and hypertrophic 
arthritic changes.  An October 1994 letter from Dr. Hosaflook 
notes findings of flexion to 35 degrees, extension to 25 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 20 degrees, left rotation to 30 degrees, and right 
rotation to 20 degrees in the cervical spine.  It was also 
noted that the veteran had moderate to severe neck pain in 
all directions with range of motion testing.  X-rays revealed 
cervical disc degeneration and a MRI revealed a left lateral 
disc herniation.

VA outpatient treatment records dated from 1990 to 1993 were 
received by the RO in 1995; some of these treatment records 
are duplicative of those previously considered.  In addition, 
an October 1990 treatment record notes that the veteran was 
voiding well.  Urinalysis in February 1990 was noted to be 
normal.  Upon examination, IVP was normal.  December 1990 
treatment records note the veteran's complaints of neck pain.  
The veteran reported wearing a TENS unit.  Examination 
revealed that the veteran was in no acute distress.  A May 
1991 treatment record notes the veteran's complaints of left 
flank pain.  Treatment records dated in June and July 1991 
note the veteran's complaints of neck pain.  In October 1991, 
the veteran reported that his neck pain was "constant." 

Private treatment records dated from 1992 to 1995 were 
received by the RO in October 1995.  Some of these records 
are duplicative of those previously considered, and most of 
these records note treatment received by the veteran 
following a 1992 stroke.  In addition, a May 1992 report of 
hospitalization from Jameson Memorial Hospital notes that the 
veteran had no complaints of dysuria, polyuria, incontinence, 
or retention.  A December 1992 treatment record from Thomas 
Malvar, M.D., notes the veteran's complaints of "some 
burning sensation" in his back.  The veteran reported that 
he took medication that had been prescribed by his urologist 
without any prior testing.  The veteran was advised to see 
his urologist if his symptoms continued.

The Board again reviewed the veteran's claims in November 
1996, and once again remanded the case to the RO for 
additional development, including VA examinations by 
specialists in orthopedics and urology.  In finding further 
examination necessary, the Board noted:

Ordinarily, where the benefit sought is 
an increased rating, as is the case with 
the veteran's two claims, and entitlement 
to an increase cannot be established 
without a current VA examination, the 
benefit sought is to be denied when the 
veteran fails to report.  38 C.F.R. 
§ 3.655 (1995).  The exception to this 
rule is when "good cause" exists for 
his failure.  Id.  Good cause includes 
such things as illness of the claimant or 
death of an immediate family member.  Id.  
In this case, given the veteran's 
explanation, and the numerous records 
which have been made available showing 
protracted difficulties due to a cerebral 
vascular accident, the Board finds that 
good cause existed for the veteran's 
failure to show for the scheduled VA 
examinations.

In addition, the Board instructed the RO to request the names 
and addresses of all health care providers where the veteran 
received treatment for his service-connected cervical spine 
disability and his service-connected ureteral calculi.

Following remand by the Board, private treatment records were 
received by the RO in June 1998.  A September 1997 operative 
report from Walter Beh, M.D., notes that the veteran had 
microhematuria; no definite cause for the diagnosis was 
found.  Upon examination, the bladder was free from stones.  
The kidneys had some calcifications that were noted to be 
vascular rather than stones.  No other symptoms were noted.  
Treatment records from Dr. Hosoflook dated from 1987 to 1998 
note the veteran's complaints of neck pain and are mostly 
duplicative of those previously considered.

The evidence of record notes that the RO scheduled the 
veteran to undergo the VA examinations referenced in the 
Board's Remand in May 1999; however, the veteran failed to 
report.  The evidence of record notes that the RO spoke with 
the veteran's wife in May 1999.  She indicated that the 
veteran was in poor health and unable to drive, therefore he 
could not report for an examination.

In a statement received from the veteran's representative in 
October 1999, it was noted that the veteran "was and is not 
physically able to attend" any VA examinations scheduled in 
conjunction with this appeal.

Analysis

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible, 
and, therefore, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

Additionally, disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  The Court has stated that where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1995).  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Arthritis of the Cervical Spine

The veteran contends that his service-connected arthritis of 
the cervical spine is more disabling than currently 
evaluated.

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5003, degenerative arthritis.  
Applicable regulation states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
cervical spine.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. 38 C.F.R. Part 4, 
Diagnostic Code 5003.  Applicable regulation provides that 
the veteran's cervical spine disability may be rated on the 
basis of limitation of motion under Diagnostic Code 5290.  A 
10 percent rating is warranted when there is slight 
limitation of cervical spine motion.  A 20 percent rating is 
warranted when there is moderate limitation of cervical spine 
motion.  A 30 percent rating is warranted when there is 
severe limitation of cervical spine motion.  Id.  As the 
veteran is already rated at the maximum permissible 
evaluation for limitation of motion of the cervical spine, an 
increased rating under Code 5290 is not warranted.

The Board has considered other diagnostic codes under which 
the veteran's disability might be rated. A diagnostic code 
relating to disabilities of the cervical spine that would 
provide for a higher rating is that for ankylosis of the 
cervical spine, Diagnostic Code 5287.  Under Diagnostic Code 
5287, favorable ankylosis of the cervical spine warrants a 30 
percent rating and unfavorable ankylosis of the cervical 
spine warrants a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  Clearly, the veteran does 
have motion of the spine in all directions and there is no 
ankylosis of the cervical spine, either favorable or 
unfavorable.  Therefore, the veteran may not be rated under 
Diagnostic Code 5287 that applies to ankylosis of the 
cervical spine.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  In the case at hand, the 
examinations of record fail to disclose any additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repeated use or during flare-ups.

The Board has carefully considered the veteran's contentions 
that his cervical spine disability has worsened.  However, we 
find that the objective manifestations in the record do not 
support the veteran's contentions of entitlement to an 
increased rating.  The record reflects that the VA 
examination in November 1992 was found by the Board to be 
inadequate for rating purposes.  Accordingly, the case was 
remanded on several occasions to afford the veteran the 
opportunity to undergo another VA examination, with the 
parameters of the examination enumerated in the Board's 
Remands.  The veteran, however, did not report for the 
scheduled examinations.  Although he was notified of the 
provisions of 38 C.F.R. § 3.655(b) in a 1996 Board Remand, 
the veteran stated that he would not report for any more VA 
examinations because of his poor health.  Hence, the Board 
must rate the claim based on the evidence of record.  To this 
end, the Board has conducted a longitudinal review of the 
record, and finds there is no clinical evidence of an 
increase in severity of arthritis of the cervical spine to 
the extent that a higher rating would be warranted.  In the 
absence of any evidence showing unfavorable ankylosis of the 
cervical spine or additional functional loss due to such 
factors as pain, incoordination and weakness, the Board finds 
that an increased rating for arthritis of the cervical spine 
is not warranted.  Under the circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating for arthritis of the 
cervical spine.


Ureteral Calculi

The veteran contends that his service-connected ureteral 
calculi disability is more disabling than currently 
evaluated.

During the course of the veteran's appeal, the regulations 
pertaining to genitourinary disabilities were revised.  At 
the time the veteran filed his original claim for an 
increased rating, his service-connected ureteral calculi was 
evaluated under 38 C.F.R. § 4.115a as in effect prior to 
February 17, 1994.  Diagnostic Codes 7509 and 7510 (1993).  
The rating criteria relevant to the genitourinary system 
underwent revisions effective February 17, 1994, and again 
effective October 8, 1994, during the pendency of this appeal 
and are now found at 38 C.F.R. § 4.115b (1999).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Codes 7509 and 
7510 virtually unchanged.  Accordingly, the Board finds that 
the veteran will not be prejudiced by the Board's election in 
this decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7510 (1999), 
ureterolithiasis is rated as hydronephrosis under Diagnostic 
Code 7509, except for recurrent stone formation requiring one 
or more of the following: (1) diet therapy; (2) drug therapy; 
or (3) invasive or non-invasive procedures more than two 
times a year; in which case a 30 percent evaluation is 
assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7510 (1999).

Hydronephrosis is assigned a 30 evaluation when manifested by 
frequent attacks of colic with infection (pyonephrosis) and 
impaired kidney function, a 20 percent evaluation when 
manifested by frequent attacks of colic and requiring 
catheter drainage, and a 10 percent evaluation when 
manifested by only an occasional attack of colic that is not 
infected and not requiring catheter drainage.  38 C.F.R. § 
4.115b, Diagnostic Code 7509 (1999).  Hydronephrosis that is 
severe is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a.  Id.

The Board has carefully reviewed the medical evidence of 
record and notes that there is no evidence of required use of 
a catheter, dietary or drug treatment, invasive or non-
invasive procedures more than two times a year, or renal 
dysfunction.  Infection was documented on one occasion during 
service, and at no time thereafter.  The most recent 
treatment record submitted by the veteran, a private 
treatment record dated in September 1997, revealed 
calcifications in the kidneys that were determined to be 
vascular rather than stones.  No other symptoms were noted.  
The above findings do not reflect disability in excess of a 
10 percent evaluation under Diagnostic Code 7510.

The Board has carefully considered the veteran's contentions 
that his ureteral calculi disability has worsened.  However, 
we find that the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  The record reflects that the VA 
examination in November 1992 was found by the Board to be 
inadequate for rating purposes.  Accordingly, the case was 
remanded on several occasions to afford the veteran the 
opportunity to undergo another VA examination, with the 
parameters of the examination enumerated in the Board's 
Remands.  The veteran, however, did not report for the 
scheduled examinations.  Although he was notified of the 
provisions of 38 C.F.R. § 3.655(b) in a 1996 Board Remand, 
the veteran stated that he would not report for any more VA 
examinations because of his poor health.  Hence, the Board 
must rate the claim based on the evidence of record.  

After a longitudinal review of the record, it is clear that 
there is no clinical evidence of an increase in severity of 
ureteral calculi.  In the absence of any evidence showing 
that a catheter was used or required, frequent attacks of 
colic with infection, or recurrent stone formation with 
dietary treatment, drug treatment or invasive or non-invasive 
procedures more than two times a year, the Board finds that 
an increased rating for ureteral calculi is not warranted.  
Under the circumstances, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for ureteral calculi.


ORDER

Entitlement to an increased rating for arthritis of the 
cervical spine is denied.

Entitlement to an increased rating for ureteral calculi is 
denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

